IN THE SUPREME COURT OF NORTH CAROLINA

                                  2022-NCSC-112

                                   No. 255PA20

                              Filed 4 November 2022

STATE OF NORTH CAROLINA

             v.

EDGARDO GANDARILLA NUNEZ



      On writ of certiorari pursuant to N.C.G.S. § 7A-32(c) to review an order

denying defendant’s petition for writ of certiorari entered on 23 September 2019 by

Judge Paul C. Ridgeway in Superior Court, Wake County. On 15 December 2020,

pursuant to N.C.G.S. § 7A-31(a) and (b), and Rule 15(e)(1) of the North Carolina

Rules of Appellate Procedure, the Supreme Court allowed defendant’s petition for

discretionary review prior to determination by the Court of Appeals. On 30 June 2020,

this Court allowed the motion of the defendant in State v. Diaz-Tomas, 2022-NCSC-

115, to consolidate these cases for oral argument. Heard in the Supreme Court on 6

January 2022.


      Joshua H. Stein, Attorney General, by Joseph L. Hyde, Assistant Attorney
      General, for the State-appellee.

      Glenn Gerding, Appellate Defender and Nicholas C. Woomer-Deters, Assistant
      Appellate Defender, for defendant-appellant.

      Erwin Byrd and Law Offices of Amos Tyndall PLLC, by Thomas K. Maher, for
      North Carolina Advocates for Justice, amicus curiae.
                                  STATE V. NUNEZ

                                    2022-NCSC-112

                                  Opinion of the Court



        PER CURIAM.

        For the reasons stated in State v. Diaz-Tomas, 2022-NCSC-115, the superior

court’s order is affirmed.

        AFFIRMED.

        Justice BERGER did not participate in the consideration or decision of this

case.